DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 35-39, 43-52 and 55-58 are pending in the application.
This action is in response to applicants' amendment dated October 26, 2022.  Claims 35, 38, 39, 46, 50-52 and 56-58 have been amended and claims 40-42, 53, 54, 59 and 60 have been canceled.
Response to Amendment
Applicant's arguments filed October 26, 2022 have been fully considered with the following effect:
The applicants’ amendments are sufficient to overcome the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection, labeled paragraph 1) in the last office action, which is hereby withdrawn.

The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections, labeled paragraph 2a), b), c), d) and e) in the last office action, which are hereby withdrawn.

With regards to the 35 U.S.C. 102(a)(1), anticipation rejection, labeled paragraph 3) in the last office action, the applicant’s amendments and remarks have been fully considered but they are not persuasive.  The applicants’ stated that Claims 56 and 57 depend from claim 55 and incorporate all of its recitations therein and that the claims depending from allowed claim 55, including claims 56 and 57 are free of the art or record and are in condition for allowance.  However, this is not correct.  Claim 56 and 57 are “a pharmaceutical composition comprising the Rucaparib base Form C .... and at least one pharmaceutically acceptable excipient” and the process of preparing the pharmaceutical composition wherein Claim 55 is a “crystalline form” of Rucaparib base designated Form C.  There is no indication that the composition maintains its solid characteristics necessary to be crystalline.  The crystalline form of Claim 55 placed in an excipient losses its crystalline characteristics and thus is the Rucaparib base as taught by U.S. 6,495,541.
The reference shows the rucaparib base compound, but are silent on the particular crystallographic form. MPEP 2112 states:
“SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY 
The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”
In this case, the “unknown property” is the particular crystalline form. This is unknown because the reference is silent on this property.  MPEP 2112 goes on to state:
“A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.”
Again, the “CHARACTERISTIC” which the prior art is silent on is the crystalline form (crystalline form is considered to be in the category of chemical properties; see Zenith Laboratories Inc. v. Bristol-Myers Squibb Co.  30 USPQ2d 1285, 1288).
This is not an ordinary inherency situation where it is not explicitly stated what the product actually is.  In every reference applied, the reference explicitly teaches exactly what the compound is.  In fact, it is the opposite.  In a normal inherency situation, the claim is of known structure, and the reference is of unknown structure.  Here, the latter is not true, and hence the legal circumstances of inherency in the prior art do not apply.  The only difference is the property about which the reference happens to be silent.  Recitation of a property, inherently possessed by the prior art thing, does not distinguish a claim drawn to those things from the prior art, In re Swinehart, 169 USPQ 226, 229.
See for example Ex parte Anderson, 21 USPQ 2d 1241 at 1251, discussion of Rejection E.  The claims had “numerical or functional values for certain properties which [the authors of the references] did not measure”.  The PTO presented no reasoning as to why the prior art material would have been expected to have those properties.  Instead, the decision states, “There is ample precedent for shifting the burden to an applicant to reproduce a prior art product whose final structure or properties are, at least, in part determined by the precise process used in its manufacture.” (page 1253). 
In another example, certain claims of Ex parte Raychem Corp. 25 USPQ2d 1265 required a linearity ratio of less than 1.2.  The decision notes that neither reference discloses any values of the linearity ratio.  The PTO presented no reasoning as to what the ratio would be expected to be in the references.  The Decision states: “However, this does not end the inquiry since, where the Patent and Trademark Office is not equipped to perform the needed testing, it is reasonable to shift the burden of proof to Raychem to establish that (1) the argued difference exists….”
And indeed, there have been a number of cases in which applicants have pointed to silence of the prior art with regard to this or that property: In re Pearson, 181 USPQ 641; In re Zierden 162 USPQ 102; In re Lemin, 140 USPQ 273; Titanium Metals Corporation of America v. Banner, 227 USPQ 773; In re Benner, 82 USPQ 49; In re Wilder, 166 USPQ 545; Ex parte Kucera, 165 USPQ 332; General Electric Co. v. Jewel Incandescent Lamp Co., 67 USPQ 155; In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607; In re Parker, 43 USPQ 457.  Such efforts to avoid anticipation on that basis invariably failed.  Going further, if silence about properties of prior art compounds could be relied on, then one could not reject over references with no utility (see In re Schoenwald, 22 USPQ2d 1671), since applicants could always insert the utility into the claim as a property.
It is well settled that the PTO can require an applicant to establish that a prior art product does not necessarily possess the characteristics of the claimed product when the prior art and claimed products are identical or substantially identical. An applicant's burden under these circumstances was described in In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-434 (CCPA 1977) as follows:
Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. . . . Whether the rejection is based on ‘inherency' under 35 U.S.C. § 102, or ‘prima facie obviousness’ under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products (footnote omitted).
Overcoming the rejection is very straightforward.  One simply replicates the prior art procedure.  If the claimed characteristic does not appear at all in the product, or if on repetition, it sometimes does not appear in the product, then the rejection is overcome.
If applicants reasoning were accepted, an old compound could always be re-patented, by the simple expedient of isolating the compound in a different manner.  All such would be patentee would need to do is attach some parameter which the original patent had been silent about, and there will almost always be such a parameter.   For example, suppose a person were to use some solvent anti-solvent pair which applicants didn’t happen to use, and obtained one of applicants’ forms. The person would then write the claim for the compound, using some parameter which applicants didn’t happen to mention, such as density.  According to applicants reasoning, the different method of crystallization, along with the instant specification’s silence on density, should prevent any anticipation rejection.  The next person could come around with yet another solvent/anti-solvent pair (or some other method) which happened to produce the same form, and this time label it with the gross crystalline habit (e.g. flakes, needles, dendritic, cubic, etc.), which neither of the previous two patentees had mentioned.  The fourth inventor could again re-patent the same material, this time tacking on a melting point limitation, pointing to the different method and silence on this characteristic, and the fifth inventor could label the form by refractive index (or dielectric constant), and the sixth could use the enthalpy of melting (i.e. latent heat of melting or “heat of fusion”).  Yet another person could specify the maximum level of  water or some other solvent, unreacted starting material, or indeed any impurity, previously known or unknown, which the reference happened to be silent about.
Claim(s) 56 and 57 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webber et al., U.S. Patent No. 6,495,541, for reasons of record and stated above.

The applicant's amendments and arguments are sufficient to overcome the nonstatutory double patenting rejection, labeled paragraph 4) in the last office action, which is hereby withdrawn.

Claim Objections
Claim 43 is objected to because of the following informalities:  Claim 43 is a duplicate of claim 37.  Appropriate correction is required.

Allowable Subject Matter
Claims 35, 36, 38, 39, 43-52, 55 and 58 are allowed.  None of the prior art of record nor a search in the pertinent art area teaches the crystalline form, process of preparing and pharmaceutical composition of Rucaparib Hemi-Edisylate, composition, process of preparing and method of use of Rucaparib Tosylate and a pharmaceutical composition, process of preparing and method of use comprising a crystalline Rucaprib base designated as Form C.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665. The examiner can normally be reached Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624